
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1196
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Moran of Kansas
			 (for himself and Mr. Blunt) submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Supporting increased market access for
		  exports of United States beef and beef products to Japan.
	
	
		Whereas, in 2003, Japan was the largest market for United
			 States beef, with exports valued at $1,400,000,000;
		Whereas, after the discovery of 1 Canadian-born cow
			 infected with bovine spongiform encephalopathy (BSE) disease in the State of
			 Washington in December of 2003, Japan closed its market to United States beef,
			 and still restricts access to a large number of safe United States beef
			 products;
		Whereas, for years, the Government of the United States
			 has developed and implemented a multilayered system of interlocking safeguards
			 to ensure the safety of United States beef, and after the 2003 discovery, the
			 United States implemented further safeguards to ensure beef safety;
		Whereas a 2006 study by the United States Department of
			 Agriculture found that BSE was virtually nonexistent in the United
			 States;
		Whereas the internationally recognized standard-setting
			 body, the World Organization for Animal Health (OIE), has classified the United
			 States as a controlled risk country for BSE, which means that United States
			 beef is safe for export and consumption;
		Whereas, from 2004 through 2009, United States beef
			 exports to Japan averaged roughly $196,000,000, less than 15 percent of the
			 amount the United States sold to Japan in 2003, causing significant losses for
			 United States cattle producers; and
		Whereas, while Japan remains an important ally and trading
			 partner of the United States, this unscientific trade restriction is not
			 consistent with fair trade practices, nor with United States treatment of
			 Japanese imports: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it is not in the
			 interest of either the United States or Japan to arbitrarily restrict market
			 access for their close partners;
			(2)trade between the
			 United States and Japan should be conducted with mutual respect and based on
			 sound science;
			(3)since banning
			 United States beef in December 2003, Japan has not treated United States beef
			 producers fairly;
			(4)both Japan and the
			 United States should comply with guidelines based on sound science;
			(5)Japan should
			 immediately expand market access for United States exporters of both bone-in
			 and boneless beef beyond the existing standard of beef from cattle 20 months
			 and younger; and
			(6)the President
			 should insist on increased access for United States exporters of beef and beef
			 products to the market in Japan.
			
